This is an original action in mandamus. Relatrix seeks to require the Administrator of the Bureau of Workmen's Compensation to commence payment of an award to her as claimant.
Relatrix filed an application for adjustment of claim. Her employer is Ternstedt Division of General Motors Corporation, a self-insurer. The administrator disallowed the claim. The Board of Review reversed the administrator and allowed the claim. An appeal to the commission was duly filed by the employer. The appeal was accepted by the commission and a hearing has been held. No decision has been made and the case is now "under advisement." *Page 44 
The court has carefully reviewed the provisions of Chapter 4123, Revised Code. We can find no statutory provision which authorizes the commencement of payments where the allowance of a claim is first made by a Regional Board of Review, and the commission has accepted the board's action for review on appeal, and where such appeal is still pending without decision before the commission.
The petition will be, and hereby is, dismissed.
Petition dismissed.
BRYANT, P. J., and DUFFY, J., concur.